Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered September 6, 2013. The judgment convicted defendant, upon her plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convict*1414ing her upon her plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [1]). We reject defendant’s contention that her waiver of the right to appeal was invalid. County Court “made clear that the waiver of the right to appeal was a condition of [the] plea, not a consequence thereof, and the record reflects that defendant understood that the waiver of the right to appeal was ‘separate and distinct from those rights automatically forfeited upon a plea of guilty’ ” (People v Graham, 77 AD3d 1439, 1439 [2010], lv denied 15 NY3d 920 [2010], quoting People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver of the right to appeal encompasses defendant’s further contention that the sentence is unduly harsh and severe (see People v Rodman, 104 AD3d 1186, 1188 [2013], lv denied 22 NY3d 1202 [2014]; see generally Lopez, 6 NY3d at 255-256).
Present — Scudder, P.J., Centra, Peradotto, Garni and Sconiers, JJ.